DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/08/2020 and 08/31/2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 44, 46, 51 and 52 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 7 of U.S. Patent No. 9,651,845. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claim 35 from the instant invention are to be found claim 1 of U.S. Patent No. 9,651,845 as shown in the table below as the limitations of claim 35 are being broader than the parent application and the differences are being underlined. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the claims of the instant application are anticipated by the claims of the patent 9,651,845, thereby the instant invention is not patentably distinct, where both inventions are similar as they are directed to an electrochromic device comprising a counter electrode layer comprised of lithium metal oxide which provides a high transmission in the fully intercalated state and which is capable of long-term stability, is disclosed.
Table shows the list of conflicting claims:
  Claims from the instant application 16689799
Claims from application 14031573 now patent 9,651,845
Claim 35. An electrochromic device comprising: a first electrode comprising one of an electrochromic layer or a counter electrode layer, a second electrode comprising other of the electrochromic layer or the counter electrode layer, a first conductive layer, and a second conductive layer, the first and second electrodes being sandwiched between the first and second conductive layers, wherein: the counter electrode layer comprises at least one mixed oxide having a formula 1-yNi(III)yM(A)zOa, where M is a metal other than Li and Ni; A is the most favorable oxidation state of the metal; x and z independently range from greater than 0 to about 10; y is greater than 0 and less than 1; and a ranges from about 0 to about 10.
Claim 1. An electrochromic device comprising: a first electrode comprising one of an electrochromic layer or a counter electrode layer, a second electrode comprising other of the electrochromic layer or the counter electrode layer, an ion-conductor layer for conducting ions between the first and second electrodes, a first conductive layer, and a second conductive layer, the first and second electrodes and the ion-conductor layer being sandwiched between the first and second conductive 
LixNi(II)1-yNi(III)yM(A)zOa, where M is a metal other than Li and Ni; A is the most favorable oxidation state of the metal; x and z independently range from greater than 0 to about 10; y is greater than 0 and less than 1; and a ranges from about 0 to about 10; and a thickness of the counter electrode layer is determined by the formula (2*d*y)/(x+z), where d is the thickness of the electrochromic layer, and x, y, and z correspond to the mixed oxide constituting the counter electrode layer.
Claim 44. 
Claim 3.
Claim 46. 
Claim 4.
Claim 51.
Claim 6. 
Claim 52.
Claim 7.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 24, 2022